Citation Nr: 0419470	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1949 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the St. Petersburg, Florida 
Regional Office (RO).


REMAND

In a statement received in February 2004, the veteran has 
indicated that he wants a personal hearing before a member of 
the Board in St. Petersburg, Florida.  A review of the record 
shows that such a hearing has not been scheduled.  Since 
"Travel Board hearings" are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2003)), the Board is remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns. 

Therefore the RO should schedule the veteran for a Travel 
Board hearing at the soonest available opportunity, with 
notice to the veteran (at his last known address of record) 
and his representative, Disabled American Veterans.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO is to schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative, Disabled American 
Veterans.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




